DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
The amendment filed on 6/7/2022 is acknowledged. Claims 1, 4-5, 11-13, 16-17 are amended. Claims 2-3 are canceled. Claims 1 and 4-20 are currently pending in the application with claims 16-20 being withdrawn from consideration.
Previous 112 rejections are withdrawn in view of the above amendment.
Previous 102/103 rejection is modified to address the above amendment.
Previous obvious double patenting rejections are withdrawn in view of the above amendment. 
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4-15 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Niu et al. (“Agregation-Induced Emission Features of Organometal Halide Perovskites and Their Fluorescence Probe Applications”, Cite No. 11 in Non Patent Literature Documents in IDS 12/18/2020) as evidenced by Sanehira et al. (“CH3(CH2)3NH3)2PbI4 Perovskite Crystals Oriented with TiO2 Nanowire Array”, Cite No. 13 in Non Patent Literature Documents of IDS 12/18/2020), or in the alternative, under 35 U.S.C. 103 as obvious over Niu et al. in view of Sanehira et al.
Regarding claims 1, 4-5 and 11, Niu et al. discloses a layered perovskite (or 2D perovskite) having a formula (RNH3)2PbI4 with R is an alky CnH2n+1 and n=4, 12, 16, 18 (see abstract), more specifically (C16H33NH3)2PbI4 and (C18H37NH3)2PbI4 were used in the examples (see Figure 7). (C16H33NH3)2PbI4 and (C18H37NH3)2PbI4 are perovskites having the general formula (1) R2MX1nX24-n as claimed in claims 1 and 11; wherein R is an alkylammonium ion having 16 and 18  carbon atoms which are right within the claim range of 14-30 as claimed in claim 3, X1 is an iodide anion with n is a real number of 4 or X2 is an iodide anion with n is a real number of 0 as claimed in claim 4, M is  a metal ion of Pb2+ as claimed in claim 5.
Niu et al. discloses the layered perovskite containing the same compound as claimed, e.g. compound formula as claimed in claim 1 and specific compound as claimed in claim 11; therefore, the compound of Niu et al. will display the properties/characteristics of an inter surface distance of (002) planes to be 2.6nm or more and 5.0 nm or less.
Niu et al. discloses the inter surface distance of (002) plane (or layered distance) of the layered perovskite containing (C16H33NH3)2PbI4 is well known as 2.9nm (see first column of page 114). 2.9 nm is well within the claimed range of 2.6nm or more and 5.0nm or less. Niu et al. also shows an XRD pattern in which the intensity at (111) plane is positively shown (see a small bump shown at 2 of around 15 degrees of sample 3 using 70% volume ratio of mixing H2O into THF) in fig. 3 and the intensity at (002) is about 0 (see the intensity at 2 of around 5 degrees of sample 3) in fig. 3. As such, the intensity ratio [(111) plane/(002) plane] of an X-ray diffraction peak intensity at a (111) plane with respect to an X-ray diffraction peak intensity at the (002) plane is more than 0.03. Niu et al. shows the layered perovskite of (CnH2n+1NH3)2PbI4 has the layered configuration similar to Applicant’s layered configuration (see scheme 1 of Niu et al. and Figs. 1-2 of Applicant’s drawings), or having sheet/layer such as [PbI6]n sheet. Evidentiary reference to Sanehira shows an in-plane X-ray diffraction (fig. 2b) of a layered perovskite such as (BA)2PbI4 having the intensity of (002) plane peak, e.g. indicates the [PbI6]n sheet orientated vertical to the substrate, and the intensity of (111) peak, e.g. indicates the [PbI6]n sheet oriented parallel to the substrate, in which the intensity ratio of [(111) plane]/[(002) plane] is found to be more than 0.5 (or the intensity of (111) peak is more than half of the intensity of (002) peak, see in-plane XRD pattern 2(b)(iv)) and more than 1 (or the intensity of (111) is greater than the intensity of (0020 peak, see in-plane XRD pattern (2b) (i) through (iii)). In other words, regardless how the [PbI6]n sheet is orientated in the layered perovskite, the intensity ratio ((111) plane/(002) plane) is more than 0.03; or in an in-plane X-ray diffraction peak or in-plane XRD, the intensity ratio ((111) plane/(002) plane) of an X-ray diffraction peak intensity at a (111) plane with respect to an X-ray diffraction peak intensity at the (002) plane of 0.03 or more is an inherent property of a layered perovskite, or 2D perovskite,  which has [PbI6]n sheet/layer (or [MX6]n sheet/layer in the formula R2MX1nX24-n. As such, Niu et al. is deemed to be anticipatory since Niu et al. discloses the same compound as claimed and it will display the recited inherent properties, e.g. inter-surface distance and intensity ratio in an X-ray diffraction. See MPEP 2112.
Alternatively, Niu et al. does not explicitly perform a X-ray diffraction on the layered perovskite for studying the layered perovskite such that the intensity ratio (111) plane/(002) plane is calculated to be 0.03 or more. 
Sanehira et al. performs  an in-plane XRD pattern of a layered perovskite film to study/investigate the crystal orientation of the [PbI6]n of a layered perovskite; in which the (002) peak indicates the [PbI6]n sheet (or layered structure, or charge transport layer of the perovskite) oriented vertical to a TiO2 substrate and (111) peak indicating the layered structure of perovskite oriented strongly parallel to the substrate, and the intensity ratio ((111) plane/(002) plane) is found to be more than 0.5 (see fig. 2(b), pages 1205-1206). Sanehira et al. also teaches studying the orientation of the perovskite would provide a key role to improve the photovoltaic properties of 2D perovskite solar cells (PSCs, see second paragraph of second column of page 1206).
It would have been obvious to one skilled in the art at the time of the invention was made to have performed the in-plane XRD on the layered perovskite of Niu et al. to study/investigate the orientation of the crystal layer/sheet, e.g. [PbI6]n or [MX6]n, to provide a key role for improving the photovoltaic properties of the layered (2D) perovskite solar cell as taught by Sanehira et al.. Under such in-plane XRD study/investigation, the layered (2D) perovskite of Niu et al. will display the intensity ratio of more than 0.5 because the layered (2D) perovskite of Niu et al. has the [PbI6]n (see the yellow sheets/layers  shown in scheme 1 in Niu et al.) which will provide the intensity ratio of more than 0.5 regardless what orientation it is in as taught by Sanehira et al. Furthermore, such study and investigation of the layered perovskite of Niu et al. would involve nothing more than an intended use the layered perovskite of Niu et al.

Regarding claims 6 and 12, Niu et al. or modified Niu et al. discloses a layered perovskite as in claims 1 and 2 above, wherein (C16H33NH3)2PbI4 and (C18H37NH3)2PbI4 have a band gap energy of 2.0eV or more and 3.5eV or less particularly in view of Applicant’s disclosure (see [0029] of Applicant’s specification).

Regarding claims 7 and 13, Niu et al. or modified Niu et al. discloses a layered perovskite as in claims 1 and 2 above, wherein both Niu et al. and Sanehira et al. discloses the layered perovskite is used in a light absorption layer (or solar-harvesting or absorption as described in the Introduction, Figure 2 of Niu et al.; or solar cell described throughout the reference to Sanehira et al.).

Regarding claim 8, modified Niu et al. discloses a light absorption layer equipped substrate (see claim 1 above), wherein Sanehira et al. discloses arranging the [PbI6]n sheets (or the charge transport layers) perpendicular/vertical with respect to a substrate would improve the charge extraction and efficiency. Modified Niu et al. discloses all the structural limitation of the claimed light absorption layer equipped substrate as claimed. The light absorption layer equipped substrate of modified Niu et al. will display the characteristics/properties of a surface free energy of 40 mJ/m2 or more and 100 mJ/m2 or less calculated by using the Owens-Wendt equation.

Regarding claims 9 and 10, Niu et al. and modified Niu et al. discloses a layered perovskite as in claim 7 above, wherein both Niu et al. and Sanehira et al. discloses the layered perovskite is used in a solar cell having a photoelectric conversion element (or solar-harvesting or absorption as described in the Introduction, Figure 2 of Niu et al.; or solar cell described throughout the reference to Sanehira et al.).

Regarding claim 14, Niu et al. and modified Niu et al. discloses a light absorption layer as in claim 7 above, wherein Niu et al. discloses a thickness of the light absorption layer (or the layered perovskite) is ~100 nm (see first paragraph of the second column of page 114 of Niu et al.), and Sanehira et al. discloses a thickness of the light absorption layer (or the perovskite) is 300-400nm (see second column of page 1204).

Regarding claim 15, modified Niu et al. discloses a light-absorption layer equipped substrate as in claim 8 above, wherein Niu et al. discloses using the layered perovskite is solar harvesting device (see Introduction of Niu et al.), and Sanehira et al. discloses the photoelectric conversion element (or light harvesting device) having the light absorption layer equipped substrate (see Figure 1, or the entire document of Sanehira).
Response to Arguments
Applicant's arguments filed 6/7/2022 have been fully considered but they are not persuasive. 
Applicant argues Niu et al. does not clearly indicate or teach the intensity ratio (111) plane/ (002) plane. The examiner replies that Niu et al. teaches the same layered perovskite structure as claimed. The claimed intensity ratio is an inherent property of the claimed perovskite layer. (See explanation in the rejection above). As such, the layered perovskite having the same molecular structure as claimed will display the claimed characteristics/properties. 
Applicant argues Sanehira does not clearly indicate the intensity ratio as claimed, and one skilled in the art would not be motivated to combine Sanehira, which uses (BA)2PbI4, with Niu et al., which uses (CmH2m+1NH3)2PbI4 (m= 14, 16, 18).
As explained in the rejection above, Sanehira peak (002) of an in-plane indicates the [PbI6]n sheet/layer of the layered perovskite  oriented vertically to the substrate, while peak (111) indicates the [PbI6]n sheet/layer of the layered perovskite oriented parallel to the substrate, and in the in-plane XRD patterns the intensity ratio (111)plane/(002) plane is more than 0.03 regardless the orientation of the [PbI6]n sheet/layer (see fig. 2(b) of Sanehira, also see page 1205 of Sanehira). Even though the layered perovskite used by Sanehira is different from the layered perovskite of Niu by an organic group, but both layered perovskites of Sanehira and Niu have the [PbI6]n sheet/layer. Therefore, the layered perovskite will display the characteristic of intensity ratio (111) plane/(0002) plane, e.g. or characteristic of the orientation of  [PbI6]n sheet/layer, as claimed when the layered perovskites, of both Sanehira and Niu, are subjected to in-plane XDR. Applicant has not provided any subjective evidence that the layered perovskite of Niu, which has the same molecular structure as Applicant’s claimed layered perovskite, will not have the same characteristics as claimed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH-TRUC TRINH whose telephone number is (571)272-6594. The examiner can normally be reached 9:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 5712721307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THANH-TRUC TRINH
Primary Examiner
Art Unit 1726



/THANH TRUC TRINH/Primary Examiner, Art Unit 1726